DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double-Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A vehicle lift and storage system comprising:
a platform for supporting a motor vehicle, the platform being movable between a lower position and an upper position;
a moving mechanism operatively connected to the platform to cause the platform to move between the lower and upper positions;
a multi-axis accelerometer positioned on the platform;
a control sub-system, operatively coupled to the multi-axis accelerometer and the moving mechanism, for controlling the moving mechanism, the control sub-system being configured to:
generate a control signal to cause the moving mechanism to operate in a first mode to cause the platform to move from an initial position to a desired position, the initial position being one of the upper and lower positions, and the desired position being the other one of the upper and lower positions; 
while the moving mechanism is operating in the first mode, monitor an output from the multi-axis accelerometer; and 
determine, based on the monitored output from the multi-axis accelerometer, that a safety event has occurred and, in response to the determination, generate a safety signal to cause the moving mechanism to halt operating in the first mode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson (US PG. Pub. 2019/0242147).  Relative to claim 1, Richardson discloses: 
A vehicle lift and storage system (100)(Fig. 1)(Para. 0025; 0097) comprising:
a platform (120)(Fig. 1) for supporting a motor vehicle, the platform (120) being movable between a lower position and an upper position (Para. 0027; 0097);
a moving mechanism (150)(Fig. 1) operatively connected to the platform (120) to cause the platform (120) to move between the lower and upper positions (Para. 0026);
a multi-axis accelerometer (135)(Fig. 1) positioned on the platform (120)(Para. 0029);
a control sub-system (145), operatively coupled to the multi-axis accelerometer and the moving mechanism, for controlling the moving mechanism (150)(Para. 0028; 0097), the control sub-system (145) being configured to:
generate a control signal (146) to cause the moving mechanism to operate in a first mode to cause the platform (120) to move from an initial position to a desired position, the initial position being one of the upper and lower positions and the desired position being the other one of the upper and lower positions (Para. 0031; 0097);


determine, based on the monitored output from the multi-axis accelerometer, that a safety event has occurred and, in response to the determination, generate a safety signal to cause the moving mechanism to halt operating in the first mode (Para. 0037; 0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655